Exhibit 10.7
(CITIZENS BANK LOGO) [c14723c1472300.gif]
LOAN AGREEMENT
This LOAN AGREEMENT (this “Agreement”) is entered into at Pittsburgh,
Pennsylvania, as of December 13, 2010, between Orbit/FR, Inc., a Delaware
corporation, with an address of 506 Prudential Road, Horsham Pennsylvania 19044,
Advanced ElectroMagnetics, Inc., a California corporation, with an address of
9311 Stevens Road San Tee, CA 92071, Orbit Advanced Technologies, Inc., a
Delaware corporation, with an address of 506 Prudential Road, Horsham
Pennsylvania 19044 and Flam & Russell, Inc., a Delaware corporation, with an
address of 506 Prudential Road, Horsham Pennsylvania 19044 (collectively, the
“Borrower” and each a “Borrower”) and Citizens Bank of Pennsylvania, a
Pennsylvania, state-chartered bank, with an address of 525 William Penn Place,
Pittsburgh, Pennsylvania 15219-1724 (the “Bank”).
FOR VALUE RECEIVED, and in consideration of the granting by the Bank of
financial accommodations to or for the benefit of the Borrowers, including
without limitation respecting the Obligations (as hereinafter defined), each
Borrower represents to and agrees with the Bank, as of the date hereof and as of
the date of each loan, credit and/or other financial accommodation as follows:
1. THE LOAN
1.1 Loan. The Bank agrees, subject to the terms and conditions set forth herein,
to establish an equipment acquisition line of credit (the “Equipment Line”) for
the Orbit/FR, Inc., Advanced ElectroMagnetics, Inc., Orbit Advanced
Technologies, Inc. and Flam & Russell, Inc. pursuant to which the Bank agrees to
lend to the Orbit/FR, Inc., Advanced ElectroMagnetics, Inc., Orbit Advanced
Technologies, Inc. and Flam & Russell, Inc. upon any Borrower’s request up to
Two Hundred Fifty Thousand Dollars and Zero Cents ($250,000.00) (the “Line Loan
Amount”), provided there is no continuing uncured Event of Default (as
hereinafter defined) and subject to the terms and conditions set forth herein,
for the purpose of enabling each Borrower to purchase equipment (the “Purchased
Equipment”) for use in each such Borrower’s current line of business. The
Equipment Line shall be evidenced by that certain Term Note-Non Revolving- Line
of Credit, of even date herewith (the “Equipment Note”), by Orbit/FR, Inc.,
Advanced ElectroMagnetics, Inc., Orbit Advanced Technologies, Inc. and Flam &
Russell, Inc. in favor of the Bank in the face amount of the Line Loan Amount.
Each advance shall be limited to a maximum of 100% of the Hard Costs (as
hereinafter defined) of the applicable item of Purchased Equipment. Hard Costs
shall mean the invoice price of such Purchased Equipment less delivery and
installation costs and taxes. Each request for financing will be reviewed by the
Bank along with all invoices or other evidence acceptable to the Bank,
indicating the purchase, delivery and acceptance of such Purchased Equipment,
and all advances shall be approved by the Bank in its sole discretion. Advances
may be made respecting this line of credit from time to time from the date of
this Agreement up to and including 12/13, 2011. This Agreement, the Equipment
Note, and any and all other documents, amendments or renewals executed and
delivered in connection with any of the foregoing are collectively hereinafter
referred to as the “Loan Documents”.

 

 



--------------------------------------------------------------------------------



 



1.2 Definitions. The following definitions shall apply:

  (a)  
“Bank Affiliate” shall mean any “Affiliate” of the Bank or any lender acting as
a participant under any loan arrangement between the Bank and the Borrower(s).
The term “Affiliate” shall mean with respect to any person, (a) any person
which, directly or indirectly through one or more intermediaries controls, or is
controlled by, or is under common control with, such person, or (b) any person
who is a director or officer (i) of such person, (ii) of any subsidiary of such
person, or (iii) any person described in clause (a) above. For purposes of this
definition, control of a person shall mean the power, direct or indirect, (x) to
vote 5% or more of the Capital Stock having ordinary voting power for the
election of directors (or comparable equivalent) of such person, or (y) to
direct or cause the direction of the management and policies of such person
whether by contract or otherwise. Control may be by ownership, contract, or
otherwise.
    (b)  
“Code” shall mean the Pennsylvania Uniform Commercial Code, Title 13 PaCSA as
amended from time to time.
    (c)  
“Obligation(s)” shall mean, without limitation, all loans, advances,
indebtedness, notes, liabilities, rate swap transactions, basis swaps, forward
rate transactions, commodity swaps, commodity options, equity or equity index
swaps, equity or equity index options, bond options, interest rate options,
foreign exchange transactions, cap transactions, floor transactions, collar
transactions, forward transactions, currency swap transactions, cross-currency
rate swap transactions, currency options and amounts, liquidated or
unliquidated, owing by any Borrower to the Bank or any Bank Affiliate at any
time, of each and every kind, nature and description, whether arising under this
Agreement or otherwise, and whether secured or unsecured, direct or indirect
(that is, whether the same are due directly by any Borrower to the Bank or any
Bank Affiliate; or are due indirectly by any Borrower to the Bank or any Bank
Affiliate as endorser, guarantor or other surety, or as borrower of obligations
due third persons which have been endorsed or assigned to the Bank or any Bank
Affiliate, or otherwise), absolute or contingent, due or to become due, now
existing or hereafter arising or contracted, including, without limitation,
payment when due of all amounts outstanding respecting any of the Loan
Documents. Said term shall also include all interest and other charges
chargeable to any Borrower or due from any Borrower to the Bank or any Bank
Affiliate from time to time and all costs and expenses referred to in this
Agreement.
    (d)  
“Person” or “party” shall mean individuals, partnerships, corporations, limited
liability companies and all other entities.

All words and terms used in this Agreement other than those specifically defined
herein shall have the meanings accorded to them in the Code.
2. REPRESENTATIONS AND WARRANTIES
2.1 Organization and Qualification. Each Borrower that is not an individual,
represents and warrants that: (i) it is duly formed and validly existing under
the laws of the state of its formation, (ii) its exact legal name is set forth
in the first paragraph of this Agreement; (iii) it is in good standing under the
laws of said state; (iv) it has the power to own its property and conduct its
business as now conducted and as currently proposed to be conducted, and; (v) it
is duly qualified to do business under the laws of each state where the nature
of the business done or property owned requires such qualification.
2.2 Related Parties. Each Borrower has no interest in any entities other than as
previously specifically consented to in writing by the Bank, if any, and each
Borrower has never consolidated, merged or acquired substantially all of the
assets of any other entity or person other than as previously specifically
consented to in writing by the Bank, if any.
2.3 Partnership Records. In the event that a Borrower is a partnership, its
Partnership Agreement and all amendments thereto have been duly filed (if
required) and are in proper order. All outstanding limited partnership interests
issued by such Borrower were and are properly issued and all books and records
of such Borrower, including but not limited to its minute books and books of
account, are accurate and up to date and will be so maintained.

 

2



--------------------------------------------------------------------------------



 



2.4 Corporate Records. In the event that a Borrower is a corporation, its
corporate charter, articles or certificate of organization or incorporation and
all amendments thereto have been duly filed and are in proper order. All
outstanding capital stock issued by such Borrower was and is properly issued and
all books and records of such Borrower, including but not limited to its minute
books, bylaws and books of account, are accurate and up to date and will be so
maintained.
2.5 Trust Records. In the event that a Borrower is a trust, its Declaration of
Trust or Trust Indenture or other charter document and all amendments thereto
are in proper order. All beneficial interests in such Borrower were and are
properly issued and all books and records of such Borrower, including but not
limited to its books of account, are accurate and up to date and will be so
maintained.
2.6 Limited Liability Company Records. In the event that a Borrower is a limited
liability company, its certificate of organization, articles of organization or
other charter document and all amendments thereto have been duly filed and are
in proper order. All members of such Borrower are properly reflected on all
books and records of such Borrower, including but not limited to its operating
agreement, minute books, bylaws and books of account, all of which are accurate
and up to date and will be so maintained.
2.7 Title to Properties; Absence of Liens. Each Borrower has good and clear
record and marketable title to all of its properties and assets, and all of its
properties and assets are free and clear of all mortgages, liens, pledges,
charges, encumbrances and setoffs, except those mortgages, deeds of trust,
leases of personal property and security interests previously specifically
consented to in writing by the Bank.
2.8 Places of Business. Each Borrower’s chief executive office is correctly
stated in the preamble to this Agreement, and each Borrower shall, during the
term of this Agreement, keep the Bank currently and accurately informed in
writing of each of its other places of business, and shall not change the
location of such chief executive office or open or close, move or change any
existing or new place of business without giving the Bank at least thirty
(30) days prior written notice thereof.
2.9 Valid Obligations. The execution, delivery and performance of the Loan
Documents have been duly authorized by all necessary actions of each Borrower
and each Loan Document represents a legal, valid and binding obligation of each
Borrower and is fully enforceable according to its terms, except as limited by
laws relating to the enforcement of creditors’ rights.
2.10 Conflicts. There is no provision in any Borrower’s organizational or
charter documents, if any, or in any indenture, contract or agreement to which
any Borrower is a party which prohibits, limits or restricts the execution,
delivery or performance of the Loan Documents.
2.11 Governmental Approvals. The execution, delivery and performance of the Loan
Documents does not require any approval of or filing with any governmental
agency or authority.
2.12 Litigation, etc. There are no actions, claims or proceedings pending or to
the knowledge of any Borrower threatened against any Borrower which might
materially adversely affect the ability of any Borrower to conduct its business
or to pay or perform the Obligations.
2.13 Taxes. Each Borrower has filed all Federal, state and other tax returns
required to be filed (except for such returns for which current and valid
extensions have been filed), and all taxes, assessments and other governmental
charges due from each Borrower have been fully paid. Each Borrower has
established on its books reserves adequate for the payment of all Federal, state
and other tax liabilities (if any).

 

3



--------------------------------------------------------------------------------



 



2.14 Use of Proceeds. No portion of any loan is to be used for (i) the purpose
of purchasing or carrying any “margin security” or “margin stock” as such terms
are used in Regulations U and X of the Board of Governors of the Federal Reserve
System, 12 C.F.R. 221 and 224 or (ii) primarily personal, family or household
purposes.
2.15 Environmental. As of the date hereof none of any Borrowers nor any of their
agents, employees or independent contractors (1) have caused or are aware of a
release or threat of release of Hazardous Materials (as defined herein) on any
of the premises or personal property owned or controlled by any Borrower
(“Controlled Property”) or any property abutting Controlled Property (“Abutting
Property”), which could give rise to liability under any Environmental Law (as
defined herein) or any other Federal, state or local law, rule or regulation;
(2) have arranged for the transport of or transported any Hazardous Materials in
a manner as to violate, or result in potential liabilities under, any
Environmental Law; (3) have received any notice, order or demand from the
Environmental Protection Agency or any other Federal, state or local agency
under any Environmental Law; (4) have incurred any liability under any
Environmental Law in connection with the mismanagement, improper disposal or
release of Hazardous Materials; or (5) are aware of any inspection or
investigation of any Controlled Property or Abutting Property by any Federal,
state or local agency for possible violations of any Environmental Law.
To the best of each Borrower’s knowledge, neither any Borrower, nor any prior
owner or tenant of any Controlled Property, committed or omitted any act which
caused the release of Hazardous Materials on such Controlled Property which
could give rise to a lien thereon by any Federal, state or local government. No
notice or statement of claim or lien affecting any Controlled Property has been
recorded or filed in any public records by any Federal, state or local
government for costs, penalties, fines or other charges as to such property. All
notices, permits, licenses or similar authorizations, if any, required to be
obtained or filed in connection with the ownership, operation, or use of the
Controlled Property, including without limitation, the past or present
generation, treatment, storage, disposal or release of any Hazardous Materials
into the environment, have been duly obtained or filed.
Each Borrower agrees to indemnify and hold the Bank and any Bank Affiliate
harmless from all liability, loss, cost, damage and expense, including attorney
fees and costs of litigation, arising from any and all of its violations of any
Environmental Law (including those arising from any lien by any Federal, state
or local government arising from the presence of Hazardous Materials) or from
the presence of Hazardous Materials located on or emanating from any Controlled
Property or Abutting Property whether existing or not existing and whether known
or unknown at the time of the execution hereof and regardless of whether or not
caused by, or within the control of any Borrower. Each Borrower further agrees
to reimburse Bank upon demand for any costs incurred by Bank in connection with
the foregoing. Each Borrower agrees that its obligations hereunder shall be
continuous and shall survive the repayment of all debts to Bank and shall
continue so long as a valid claim may be lawfully asserted against the Bank.
The term “Hazardous Materials” includes but is not limited to any and all
substances (whether solid, liquid or gas) defined, listed, or otherwise
classified as pollutants, hazardous wastes, hazardous substances, hazardous
materials, extremely hazardous wastes, or words of similar meaning or regulatory
effect under any present or future Environmental Law or that may have a negative
impact on human health or the environment, including but not limited to
petroleum and petroleum products, asbestos and asbestos-containing materials,
polychlorinated biphenyls, lead, radon, radioactive materials, flammables and
explosives.
The term “Environmental Law” means any present and future Federal, state and
local laws, statutes, ordinances, rules, regulations and the like, as well as
common law, relating to protection of human health or the environment, relating
to Hazardous Materials, relating to liability for or costs of remediation or
prevention of releases of Hazardous Materials or relating to liability for or
costs of other actual or threatened danger to human health or the environment.
The term “Environmental Law” includes, but is not limited to, the following
statutes, as amended, any successor thereto, and any regulations promulgated
pursuant thereto, and any state or local statutes, ordinances, rules,
regulations and the like addressing similar issues: the Comprehensive
Environmental Response, Compensation and Liability Act; the Emergency Planning
and Community Right-to-Know Act; the Hazardous Materials Transportation Act; the
Resource Conservation and Recovery Act (including but not limited to Subtitle I
relating to underground storage tanks); the Solid Waste Disposal Act; the Clean
Water Act; the Clean Air Act; the Toxic Substances Control Act; the Safe
Drinking Water Act; the Occupational Safety and Health Act; the Federal Water
Pollution Control Act; the Federal Insecticide, Fungicide and Rodenticide Act;
the Endangered Species Act; the National Environmental Policy Act; the River and
Harbors Appropriation Act; and 35 PaCSA Chapter 29J.

 

4



--------------------------------------------------------------------------------



 



3. AFFIRMATIVE COVENANTS
3.1 Payments and Performance. Each Borrower will duly and punctually pay all
Obligations becoming due to the Bank and will duly and punctually perform all
Obligations on its part to be done or performed under this Agreement.
3.2 Books and Records; Inspection. Each Borrower will at all times keep proper
books of account in which full, true and correct entries will be made of its
transactions in accordance with generally accepted accounting principles,
consistently applied and which are, in the opinion of a Certified Public
Accountant acceptable to Bank, adequate to determine fairly the financial
condition and the results of operations of such Borrower. Each Borrower will at
all reasonable times make its books and records available in its offices for
inspection, examination and duplication by the Bank and the Bank’s
representatives and will permit inspection of all of its properties by the Bank
and the Bank’s representatives. Each Borrower will from time to time furnish the
Bank with such information and statements as the Bank may request in its sole
discretion with respect to the Obligations.
3.3 Financial Statements. Each Borrower will furnish to Bank:

  (a)  
as soon as available to such Borrower, but in any event within 60 days after the
close of each quarterly period of its fiscal year, a full and complete signed
copy of financial statements, on a consolidated and consolidating basis with
Orbit/FR, Inc., Advanced Electromagnetics, Inc., Orbit Advanced Technologies,
Inc. and Flam & Russell, Inc., which shall include a balance sheet of Orbit/FR,
Inc., Advanced Electromagnetics, Inc., Orbit Advanced Technologies, Inc. and
Flam & Russell, Inc., as at the end of such quarter, and statement of profit and
loss of Orbit/FR, Inc., Advanced Electromagnetics, Inc., Orbit Advanced
Technologies, Inc. and Flam & Russell, Inc., reflecting the results of their
operations during such quarter and shall be prepared by Orbit/FR, Inc., Advanced
Electromagnetics, Inc., Orbit Advanced Technologies, inc. and Flam & Russell,
Inc., and certified by such Borrower’s chief financial officer as to correctness
in accordance with generally accepted accounting principles, consistently
applied, subject to year-end adjustments;
    (b)  
as soon as available to such Borrower, but in any event within 120 days after
the close of each fiscal year, a full and complete signed copy of audited
financial statements, prepared by certified public accountants acceptable to
Bank, on a consolidated and consolidating basis with Orbit/FR, Inc., Advanced
Electromagnetics, Inc., Orbit Advanced Technologies, Inc. and Flam & Russell,
Inc.,, which shall include a balance sheet of Orbit/FR, Inc., Advanced
Electromagnetics, Inc., Orbit Advanced Technologies, Inc. and Flam & Russell,
Inc.,, as at the end of such year, statement of cash flows and statement of
profit and loss of Orbit/FR, Inc., Advanced Electromagnetics, Inc., Orbit
Advanced Technologies, Inc. and Flam & Russell, Inc., reflecting the results of
its operations during such year, bearing the opinion of such certified public
accountants and prepared on an audited basis in accordance with generally
accepted accounting principles, consistently applied together with any so-called
management letter;
    (c)  
within 30 days after the close of each quarterly fiscal period of such Borrower,
an Accounts Receivable aging report in form satisfactory to Bank showing the
total amount due from each account debtor, the month in which each Account
Receivable was created, as well as an accounts payable aging report and such
other information as Bank shall request;

 

5



--------------------------------------------------------------------------------



 



  (d)  
as soon as available to such Borrower, but in any event within 120 days after
the close of each annual period of its fiscal year, a full and complete signed
copy of financial statements, on a consolidated and consolidating basis with
Orbit/FR, Inc., Advanced Electromagnetics, Inc., Orbit Advanced Technologies,
Inc. and Flam & Russell, Inc., which shall include a balance sheet of Orbit/FR,
Inc., Advanced Electromagnetics, Inc., Orbit Advanced Technologies, Inc. and
Flam & Russell, Inc., as at the end of such quarter, and statement of profit and
loss of Orbit/FR, Inc., Advanced Electromagnetics, Inc., Orbit Advanced
Technologies, Inc. and Flam & Russell, Inc., reflecting the results of their
operations during such quarter and shall be prepared by Orbit/FR, Inc., Advanced
Electromagnetics, Inc., Orbit Advanced Technologies, Inc. and Flam & Russell,
Inc., and certified by such Borrower’s chief financial officer as to correctness
in accordance with generally accepted accounting principles, consistently
applied, subject to year-end adjustments;
    (e)  
from time to time, such consolidated and consolidating financial data and
information about each Borrower as Bank may reasonably request; and
    (f)  
any financial data and information about any guarantors of the Obligations as
Bank may reasonably request.

3.4 Conduct of Business. Each Borrower will maintain its existence in good
standing and comply with all laws and regulations of the United States and of
any state or states thereof and of any political subdivision thereof, and of any
governmental authority which may be applicable to it or to its business;
provided that this covenant shall not apply to any tax, assessment or charge
which is being contested in good faith and with respect to which reserves have
been established and are being maintained.
3.5 Contact with Accountant. Each Borrower hereby authorizes the Bank to
directly contact and communicate with any accountant employed by any Borrower in
connection with the review and/or maintenance of any Borrower’s books and
records or preparation of any financial reports delivered by or at the request
of any Borrower to Bank.
3.6 Operating and Deposit Accounts. Each Borrower shall maintain with the Bank
its primary operating and deposit accounts. At the option of the Bank, all loan
payments and fees will automatically be debited from any Borrower’s primary
operating account and all advances will automatically be credited to any
Borrower’s primary operating account.
3.7 Taxes. Each Borrower will promptly pay all real and personal property taxes,
assessments and charges and all franchise, income, unemployment, retirement
benefits, withholding, sales and other taxes assessed against it or payable by
it before delinquent; provided that this covenant shall not apply to any tax
assessment or charge which is being contested in good faith and with respect to
which reserves have been established and are being maintained.
3.8 Maintenance. Each Borrower will keep and maintain its properties, if any, in
good repair, working order and condition. Each Borrower will immediately notify
the Bank of any loss or damage to or any occurrence which would adversely affect
the value of any such property.
3.9 Insurance. Each Borrower will maintain in force property and casualty
insurance on any property of such Borrower, if any, against risks customarily
insured against by companies engaged in businesses similar to that of such
Borrower containing such terms and written by such companies as may be
satisfactory to the Bank, such insurance to be payable to the Bank as its
interest may appear in the event of loss and to name the Bank as insured
pursuant to a standard loss payee clause; no loss shall be adjusted thereunder
without the Bank’s approval; and all such policies shall provide that they may
not be canceled without first giving at least Ten (10) days written notice of
cancellation to the Bank. In the event that any Borrower fails to provide
evidence of such insurance, the Bank may, at its option, secure such insurance
and charge the cost thereof to such Borrower. At the option of the Bank, all
insurance proceeds received from any loss or damage to any property shall be
applied either to the replacement or repair thereof or as a payment on account
of the Obligations. From and after the occurrence of an Event of Default, the
Bank is authorized to cancel any insurance maintained hereunder and apply any
returned or unearned premiums, all of which are hereby assigned to the Bank, as
a payment on account of the Obligations.

 

6



--------------------------------------------------------------------------------



 



3.10 Notification of Default. Immediately upon becoming aware of the existence
of any condition or event which constitutes an Event of Default, or any
condition or event which would upon notice or lapse of time, or both, constitute
an Event of Default, each Borrower shall give Bank written notice thereof
specifying the nature and duration thereof and the action being or proposed to
be taken with respect thereto.
3.11 Notification of Material Litigation. Each Borrower will immediately notify
the Bank in writing of any litigation or of any investigative proceedings of a
governmental agency or authority commenced or threatened against it which would
or might be materially adverse to the financial condition of any Borrower or any
guarantor of the Obligations.
Pension Plans. With respect to any pension or benefit plan maintained by any
Borrower, or to which any Borrower contributes (“Plan”), the benefits under
which are guarantied, in whole or in part, by the Pension Benefit Guaranty
Corporation created by the Employee Retirement Income Security Act of 1974, P.L.
93-406, as amended (“ERISA”) or any governmental authority succeeding to any or
all of the functions of the Pension Benefit Guaranty Corporation (“Pension
Benefit Guaranty Corporation”), such Borrower will (a) fund each Plan as
required by the provisions of Section 412 of the Internal Revenue Code of 1986,
as amended; (b) cause each Plan to pay all benefits when due; (c) furnish Bank
(i) promptly with a copy of any notice of each Plan’s termination sent to the
Pension Benefit Guaranty Corporation (ii) no later than the date of submission
to the Department of Labor or to the Internal Revenue Service, as the case may
be, a copy of any request for waiver from the funding standards or extension of
the amortization periods required by Section 412 of the Internal Revenue Code of
1986, as amended and (iii) notice of any Reportable Event as such term is
defined in ERISA; and (d) subscribe to any contingent liability insurance
provided by the Pension Benefit Guaranty Corporation to protect against employer
liability upon termination of a guarantied pension plan, if available to such
Borrower.
3.12 Special Conditions
(a) Citizens Bank must be notified within 30 days if Satimo Industries, SA or
Microwave Vision, SA sells 10% or more of ORBIT/FR, Inc’s shares of common
stock.
(b) Borrowers are not to advance funds (loans, advances, profits, cost
sharing/subsidizing, etc) to its parent companies (Microwave Vision &/or its
subsidiaries, including Satimo) and/or foreign subsidiaries, except for
reasonable payments for services provided under the “Assistance and Provision of
Services Agreement” with Microwave Vision and its subsidiaries (including
Satimo), the management fee (1% of gross sales) paid to Microwave Vision, and/or
payments for transactions with its foreign subsidiaries conducted within the
ordinary course of business at rates/amounts considered reasonable for general
market conditions.
(c) Borrowers are not to guaranty any debt of its parent companies and/or
foreign subsidiaries, except for the current guaranty maintained for existing
credit arrangements ($500M line of credit & $3MM letter of credit facility) for
Orbit/FR Engineering, LTD.
(d) ELOC must be used to purchase equipment to be used in U.S.

 

7



--------------------------------------------------------------------------------



 



4. NEGATIVE COVENANTS
4.1 Limitations on Indebtedness. Each Borrower shall not issue any evidence of
indebtedness or create, assume, guarantee, become contingently liable for, or
suffer to exist indebtedness in addition to indebtedness to the Bank, except
indebtedness or liabilities of such Borrower, other than for money borrowed,
incurred or arising in the ordinary course of business.
4.2 Sale of Interest. There shall not be any sale or transfer of ownership of
any interest in any Borrower that is not an individual without the Bank’s prior
written consent.
4.3 Loans or Advances. Each Borrower shall not make any loans or advances to any
individual, partnership, corporation, limited liability company, trust, or other
organization or person, including without limitation its officers, members and
employees; provided, however, that each Borrower may make advances to its
employees, including its officers, with respect to expenses incurred or to be
incurred by such employees in the ordinary course of business which expenses are
reimbursable by such Borrower; and provided further, however, that each Borrower
may extend credit in the ordinary course of business in accordance with
customary trade practices.
4.4 Dividends and Distributions. If any Borrower is a corporation, such Borrower
shall not, without prior written consent of the Bank, pay any dividends on or
make any distribution on account of any class of such Borrower’s capital stock
in cash or in property (other than additional shares of such stock), or redeem,
purchase or otherwise acquire, directly or indirectly, any of such stock,
except, so long as such Borrower is not in default hereunder, if such Borrower
is a Subchapter S corporation, under the regulations of the Internal Revenue
Service of the United States, distributions to the stockholders of such Borrower
in such amounts as are necessary to pay the tax liability of such stockholders
due as a result of such stockholders’ interest in such Borrower. If any Borrower
is a partnership, such Borrower shall not, without prior written permission of
the Bank, make any distribution to any of such Borrower’s partners in cash or in
property or redeem, purchase or otherwise acquire, directly or indirectly, any
partnership interests. If any Borrower is a limited liability company, such
Borrower shall not, without prior written permission of the Bank, make any
distribution to any of such Borrower’s beneficiaries in cash or in property or
redeem, purchase or otherwise acquire, directly or indirectly, any beneficial
interests. If any Borrower is a trust, such Borrower shall not, without prior
written permission of the Bank, make any distribution to any of such Borrower’s
beneficiaries in cash or in property or redeem, purchase or otherwise acquire,
directly or indirectly, any beneficial interests. If any Borrower is an
association, such Borrower shall not, without prior written permission of the
Bank, make any distribution to any of such Borrower’s members in cash or in
property or redeem, purchase or otherwise acquire, directly or indirectly, any
member interests.
4.5 Investments. Each Borrower shall not make investments in, or advances to,
any individual, partnership, corporation, limited liability company, trust or
other organization or person other than as previously specifically consented to
in writing by the Bank. Each Borrower will not purchase or otherwise invest in
or hold securities, nonoperating real estate or other nonoperating assets or
purchase all or substantially all the assets of any entity other than as
previously specifically consented to in writing by the Bank.
4.6 Merger. Each Borrower that is not an individual shall not merge or
consolidate or be merged or consolidated with or into any other entity.
4.7 Capital Expenditures. Each Borrower shall not, directly or indirectly, make
or commit to make capital expenditures by lease, purchase, or otherwise, except
in the ordinary and usual course of business for the purpose of replacing
machinery, equipment or other personal property which, as a consequence of wear,
duplication or obsolescence, is no longer used or necessary in such Borrower’s
business.

 

8



--------------------------------------------------------------------------------



 



4.8 Sale of Assets. Each Borrower shall not sell, lease or otherwise dispose of
any of its assets, except in the ordinary and usual course of business and
except for the purpose of replacing machinery, equipment or other personal
property which, as a consequence of wear, duplication or obsolescence, is no
longer used or necessary in such Borrower’s business, provided that fair
consideration is received therefor; provided, however, in no event shall any
Borrower sell, lease or otherwise dispose of any equipment purchased with the
proceeds of any loans made by the Bank.
4.9 Restriction on Liens. Each Borrower shall not grant any security interest
in, or mortgage of, any of its properties or assets. Each Borrower shall not
enter into any agreement with any person other than the Bank that prohibits the
Borrower from granting any security interest in, or mortgage of, any of its
properties or assets.
4.10 Other Business. Each Borrower shall not engage in any business other than
the business in which it is currently engaged or a business reasonably allied
thereto.
4.11 Change of Name, etc. Each Borrower shall not change its legal name or the
State or the type of its organization, without giving the Bank at least 30 days
prior written notice thereof.
4.12 Negative Pledge. The Borrower will not grant a security interest in US
assets to another lender.
5. DEFAULT
5.1 Default. “Event of Default” shall mean the occurrence of one or more of any
of the following events:

  (a)  
default of any liability, obligation, covenant or undertaking of any Borrower or
any guarantor of the Obligations to the Bank, hereunder or otherwise, including,
without limitation, failure to pay in full and when due any installment of
principal or interest or default of any Borrower or any guarantor of the
Obligations under any other Loan Document or any other agreement with the Bank;
    (b)  
failure of any Borrower or any guarantor of the Obligations to maintain
aggregate collateral security value satisfactory to the Bank;
    (c)  
default of any material liability, obligation or undertaking of any Borrower or
any guarantor of the Obligations to any other party;
    (d)  
if any statement, representation or warranty heretofore, now or hereafter made
by any Borrower or any guarantor of the Obligations in connection with this
Agreement or in any supporting financial statement of any Borrower or any
guarantor of the Obligations shall be determined by the Bank to have been false
or misleading in any material respect when made;
    (e)  
if any Borrower or any guarantor of the Obligations is a corporation, trust,
partnership or limited liability company, the liquidation, termination or
dissolution of any such organization, or the merger or consolidation of such
organization into another entity, or its ceasing to carry on actively its
present business or the appointment of a receiver for its property;
    (f)  
the death of any Borrower or any guarantor of the Obligations and, if any
Borrower or any guarantor of the Obligations is a partnership or limited
liability company, the death of any partner or member;
    (g)  
the institution by or against any Borrower or any guarantor of the Obligations
of any proceedings under the Bankruptcy Code 11 USC §101 et seq. or any other
law in which any Borrower or any guarantor of the Obligations is alleged to be
insolvent or unable to pay its debts as they mature, or the making by any
Borrower or any guarantor of the Obligations of an assignment for the benefit of
creditors or the granting by any Borrower or any guarantor of the Obligations of
a trust mortgage for the benefit of creditors;

 

9



--------------------------------------------------------------------------------



 



  (h)  
the service upon the Bank of a writ in which the Bank is named as trustee of any
Borrower or any guarantor of the Obligations;
    (i)  
a judgment or judgments for the payment of money shall be rendered against any
Borrower or any guarantor of the Obligations, and any such judgment shall remain
unsatisfied and in effect for any period of thirty (30) consecutive days without
a stay of execution;
    (j)  
any levy, lien (including mechanics lien), seizure, attachment, execution or
similar process shall be issued or levied on any of the property of any Borrower
or any guarantor of the Obligations;
    (k)  
the termination or revocation of any guaranty of the Obligations; or
    (l)  
the occurrence of such a change in the condition or affairs (financial or
otherwise) of any Borrower or any guarantor of the Obligations, or the
occurrence of any other event or circumstance, such that the Bank, in its sole
discretion, deems that it is insecure or that the prospects for timely or full
payment or performance of any obligation of any Borrower or any guarantor of the
Obligations to the Bank has been or may be impaired.

5.2 Acceleration. If an Event of Default shall occur, at the election of the
Bank, all Obligations shall become immediately due and payable without notice or
demand, except with respect to Obligations payable on DEMAND, which shall be due
and payable on DEMAND, whether or not an Event of Default has occurred.
5.3 Nonexclusive Remedies. All of the Bank’s rights and remedies not only under
the provisions of this Agreement but also under any other agreement or
transaction shall be cumulative and not alternative or exclusive, and may be
exercised by the Bank at such time or times and in such order of preference as
the Bank in its sole discretion may determine.
6. MISCELLANEOUS
6.1 Waivers. Each Borrower waives notice of intent to accelerate, notice of
acceleration, notice of nonpayment, demand, presentment, protest or notice of
protest of the Obligations, and all other notices, consents to any renewals or
extensions of time of payment thereof, and generally waives any and all
suretyship defenses and defenses in the nature thereof.
6.2 Waiver of Homestead. To the maximum extent permitted under applicable law,
each Borrower hereby waives and terminates any homestead rights and/or
exemptions respecting any of its property under the provisions of any applicable
homestead laws, including without limitation, Title 42, Section 8123, of the
Pennsylvania Consolidated Statutes Annotated.
6.3 Joint and Several. Each Borrower shall be jointly and severally liable for
payment and/or performance of all Obligations and the term “Borrower” shall
include each as well as all of them.
6.4 Deposit Collateral. Each Borrower hereby grants to the Bank a continuing
lien and security interest in any and all deposits or other sums at any time
credited by or due from the Bank or any Bank Affiliate to any Borrower and any
cash, securities, instruments or other property of any Borrower in the
possession of the Bank or any Bank Affiliate, whether for safekeeping or
otherwise, or in transit to or from the Bank or any Bank Affiliate (regardless
of the reason the Bank or Bank Affiliate had received the same or whether the
Bank or Bank Affiliate has conditionally released the same) as security for the
full and punctual payment and performance of all of the liabilities and
obligations of each Borrower to the Bank or any Bank Affiliate and such deposits
and other sums may be applied or set off against such liabilities and
obligations of any Borrower to the Bank or any Bank Affiliate at any time,
whether or not such are then due, whether or not demand has been made and
whether or not other collateral is then available to the Bank or any Bank
Affiliate.

 

10



--------------------------------------------------------------------------------



 



6.5 Indemnification. Each Borrower shall indemnify, defend and hold the Bank and
any Bank Affiliate and their directors, officers, employees, agents and
attorneys (each an “Indemnitee”) harmless of and from any claim brought or
threatened against any Indemnitee by any Borrower, any guarantor or endorser of
the Obligations, or any other person (as well as from reasonable attorneys’ fees
and expenses in connection therewith) on account of the Bank’s relationship with
any Borrower, or any guarantor or endorser of the Obligations (each of which may
be defended, compromised, settled or pursued by the Bank with counsel of the
Bank’s election, but at the expense of the Borrowers), except for any claim
arising out of the gross negligence or willful misconduct of the Bank. The
within indemnification shall survive payment of the Obligations, and/or any
termination, release or discharge executed by the Bank in favor of any Borrower.
6.6 Costs and Expenses. Each Borrower shall pay to the Bank on demand any and
all costs and expenses (including, without limitation, reasonable attorneys’
fees and disbursements, court costs, litigation and other expenses) incurred or
paid by the Bank in establishing, maintaining, protecting or enforcing any of
the Bank’s rights or the Obligations, including, without limitation, any and all
such costs and expenses incurred or paid by the Bank in defending the Bank’s
security interest in, title or right to any collateral or in collecting or
attempting to collect or enforcing or attempting to enforce payment of any
Obligation.
6.7 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be an original, but all of which shall constitute but one
agreement.
6.8 Severability. If any provision of this Agreement or portion of such
provision or the application thereof to any person or circumstance shall to any
extent be held invalid or unenforceable, the remainder of this Agreement (or the
remainder of such provision) and the application thereof to other persons or
circumstances shall not be affected thereby.
6.9 Complete Agreement. This Agreement and the other Loan Documents constitute
the entire agreement and understanding between and among the parties hereto
relating to the subject matter hereof, and supersedes all prior proposals,
negotiations, agreements and understandings among the parties hereto with
respect to such subject matter.
6.10 Binding Effect of Agreement. This Agreement shall be binding upon and inure
to the benefit of the respective heirs, executors, administrators, legal
representatives, successors and assigns of the parties hereto, and shall remain
in full force and effect (and the Bank shall be entitled to rely thereon) until
released in writing by the Bank. The Bank may transfer and assign this Agreement
and deliver it to the assignee, who shall thereupon have all of the rights of
the Bank; and the Bank shall then be relieved and discharged of any
responsibility or liability with respect to this Agreement. Each Borrower may
not assign or transfer any of its rights or obligations under this Agreement.
Except as expressly provided herein or in the other Loan Documents, nothing,
expressed or implied, is intended to confer upon any party, other than the
parties hereto, any rights, remedies, obligations or liabilities under or by
reason of this Agreement or the other Loan Documents.
6.11 Further Assurances. Each Borrower will from time to time execute and
deliver to Bank such documents, and take or cause to be taken, all such other or
further action, as Bank may request in order to effect and confirm or vest more
securely in Bank all rights contemplated by this Agreement and the other Loan
Documents (including, without limitation, to correct clerical errors) or to
comply with applicable statute or law.

 

11



--------------------------------------------------------------------------------



 



6.12 Amendments and Waivers. This Agreement may be amended and any Borrower may
take any action herein prohibited, or omit to perform any act herein required to
be performed by it, if such Borrower shall obtain the Bank’s prior written
consent to each such amendment, action or omission to act. No course of dealing
and no delay or omission on the part of Bank in exercising any right hereunder
shall operate as a waiver of such right or any other right and waiver on any one
or more occasions shall not be construed as a bar to or waiver of any right or
remedy of Bank on any future occasion.
6.13 Terms of Agreement. This Agreement shall continue in full force and effect
so long as any Obligations or obligation of any Borrower to Bank shall be
outstanding, or the Bank shall have any obligation to extend any financial
accommodation hereunder, and is supplementary to each and every other agreement
between any Borrower and Bank and shall not be so construed as to limit or
otherwise derogate from any of the rights or remedies of Bank or any of the
liabilities, obligations or undertakings of any Borrower under any such
agreement, nor shall any contemporaneous or subsequent agreement between any
Borrower and the Bank be construed to limit or otherwise derogate from any of
the rights or remedies of Bank or any of the liabilities, obligations or
undertakings of any Borrower hereunder, unless such other agreement specifically
refers to this Agreement and expressly so provides.
6.14 Notices. Any notices under or pursuant to this Agreement shall be deemed
duly received and effective if delivered in hand to any officer or agent of any
Borrower or Bank, or if mailed by registered or certified mail, return receipt
requested, addressed to any Borrower or Bank at the address set forth in this
Agreement or as any party may from time to time designate by written notice to
the other party.
6.15 Governing Law. This Agreement shall be governed by federal law applicable
to the Bank and, to the extent not preempted by federal law, the laws of the
Commonwealth of Pennsylvania.
6.16 Reproductions. This Agreement and all documents which have been or may be
hereinafter furnished by any Borrower to the Bank may be reproduced by the Bank
by any photographic, photostatic, microfilm, xerographic or similar process, and
any such reproduction shall be admissible in evidence as the original itself in
any judicial or administrative proceeding (whether or not the original is in
existence and whether or not such reproduction was made in the regular course of
business).
6.17 Jurisdiction and Venue. Each Borrower irrevocably submits to the
nonexclusive jurisdiction of any Federal or state court sitting in Pennsylvania,
over any suit, action or proceeding arising out of or relating to this
Agreement. Each Borrower irrevocably waives, to the fullest extent it may
effectively do so under applicable law, any objection it may now or hereafter
have to the laying of the venue of any such suit, action or proceeding brought
in any such court and any claim that the same has been brought in an
inconvenient forum. Each Borrower hereby consents to any and all process which
may be served in any such suit, action or proceeding, (i) by mailing a copy
thereof by registered and certified mail, postage prepaid, return receipt
requested, to such Borrower’s address shown in this Agreement or as notified to
the Bank and (ii) by serving the same upon such Borrower in any other manner
otherwise permitted by law, and agrees that such service shall in every respect
be deemed effective service upon Borrower.
6.18 JURY WAIVER. EACH BORROWER AND BANK EACH HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY, AND AFTER AN OPPORTUNITY TO CONSULT WITH LEGAL COUNSEL, (A) WAIVE
ANY AND ALL RIGHTS TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING IN CONNECTION
WITH THIS AGREEMENT, THE OBLIGATIONS, ALL MATTERS CONTEMPLATED HEREBY AND
DOCUMENTS EXECUTED IN CONNECTION HEREWITH AND (B) AGREE NOT TO SEEK TO
CONSOLIDATE ANY SUCH ACTION WITH ANY OTHER ACTION IN WHICH A JURY TRIAL CANNOT
BE, OR HAS NOT BEEN, WAIVED. EACH BORROWER CERTIFIES THAT NEITHER THE BANK NOR
ANY OF ITS REPRESENTATIVES, AGENTS OR COUNSEL HAS REPRESENTED, EXPRESSLY OR
OTHERWISE, THAT THE BANK WOULD NOT IN THE EVENT OF ANY SUCH PROCEEDING SEEK TO
ENFORCE THIS WAIVER OF RIGHT TO TRIAL BY JURY.

 

12



--------------------------------------------------------------------------------



 



Executed as an instrument under seal as of 12/13, 2010.

                  Borrower:    
 
                Orbit/FR, Inc.    
 
           
 
  By:   /s/ Relland Winand
 
Relland Winand, CFO    
 
           
 
  By:   /s/ Per Iversen
 
Per Iversen, President & CEO    

 

13



--------------------------------------------------------------------------------



 



                  Borrower:    
 
                Advanced ElectroMagnetics, Inc.    
 
           
 
  By:   /s/ Relland Winand
 
Relland Winand, CFO    
 
           
 
  By:   /s/ Per Iversen
 
Per Iversen, President & CEO    
 
                Borrower:    
 
                Orbit Advanced Technologies, Inc.    
 
           
 
  By:   /s/ Relland Winand
 
Relland Winand, CFO    
 
           
 
  By:   /s/ Per Iversen
 
Per Iversen, President & CEO    
 
                Borrower:    
 
                Flam & Russell, Inc.    
 
           
 
  By:   /s/ Relland Winand
 
Relland Winand, CFO    
 
           
 
  By:   /s/ Per Iversen
 
Per Iversen, President & CEO    

Accepted: Citizens Bank of Pennsylvania

         
By:
  /s/ Christina Scott
 
Name: Christina Scott    
 
  Title:    Vice President    

     
 
   

  © 2010 Medici, a division of Wolters Kluwer Financial Services

 

14